Lake, J.
This is an appeal from an order confirming a sale of mortgaged premises under a decree of foreclosure.
The sale was not legally made, and there are, at least, two fatal objections to it. 1st. The return of the master does not show that the persons selected by him to appraise the premises, were residents of the county where the lands, were situated, nor is there anything in .the record froms which this fact can be legitimately inferred. 2d. The. return shows that the premises sold consisted of two city' lots. They were appraised and sold together as one piece of property. Each lot or parcel of ground should have1 been appraised and sold separately. The sale should have beeii set aside. For these reasons the order of the District Court confirming the sale is set aside and the cause remanded for further proceedings.
Reversed and remanded.